SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1080
TP 11-01010
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF GROVE ROOFING SERVICES, INC.,
PETITIONER-RESPONDENT,

                     V                                              ORDER

NEW YORK STATE DIVISION OF HUMAN RIGHTS, ON THE
COMPLAINT OF LAROSA CARSON, RESPONDENT-PETITIONER,
LAROSA CARSON AND ROBERT EMBOW, INDIVIDUALLY,
RESPONDENTS.


JOHN P. PIERI, BUFFALO, FOR PETITIONER-RESPONDENT AND RESPONDENT
ROBERT EMBOW, INDIVIDUALLY.

CAROLINE J. DOWNEY, BRONX (TONI ANN HOLLIFIELD OF COUNSEL), FOR
RESPONDENT-PETITIONER.


     Proceeding pursuant to Executive Law § 298 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Tracey A.
Bannister, J.], entered April 18, 2011) to review a determination of
respondent-petitioner New York State Division of Human Rights. The
determination found that petitioner-respondent unlawfully
discriminated against respondent LaRosa Carson on the basis of race
and awarded her $50,000 for mental anguish and humiliation.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs, the petition is dismissed, the cross petition
is granted, and petitioner-respondent is directed to pay respondent
LaRosa Carson the sum of $50,000, together with interest at the rate
of 9% per annum, commencing July 23, 2010.




Entered:   November 10, 2011                     Patricia L. Morgan
                                                 Clerk of the Court